         Case 1:16-cv-10386-LTS Document 414 Filed 11/20/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


  ALEXANDER STYLLER, INTEGRATED
  COMMUNICATIONS & TECHNOLOGIES,
  INC., JADE CHENG, JASON YUYI, CATHY                 Civil Action No. 1:16-CV-10386 (LTS)
  YU, CAROLINE MARAFAO CHENG,
  PUSHUN CHENG, CHANGZHEN NI,
  JUNFANG YU, MEIXIANG CHENG,
  FANGSHOU YU, and CHANGHUA NI,

                                  Plaintiffs,

          vs.

  HEWLETT-PACKARD FINANCIAL
  SERVICES COMPANY, HEWLETT-
  PACKARD FINANCIAL SERVICES (INDIA)
  PRIVATE LIMITED, HP INC., HEWLETT
  PACKARD ENTERPRISE COMPANY, and
  DAVID GILL,

                                  Defendants.




                 MOTION TO REFER ATTORNEY JOFFE’S MISCONDUCT
                TO THE PRESIDING JUDGE, AND FOR OTHER SANCTIONS

       Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard Financial

Services (India) Private Limited, HP Inc., Hewlett Packard Enterprise Company, and David Gill

hereby move for the following relief, for the reasons set forth in the accompanying Memorandum:

   1. That the Court refer attorney Dimitry Joffe’s misconduct to the Presiding Judge for

       disciplinary proceedings, including possible revocation of his pro hac vice admission,

       under Local Rule 83.6.5;

   2. That the Court order that Defendants’ witness James O’Grady not be required to appear for

       another deposition; or in the alternative, if Mr. O’Grady is permitted to be deposed again,
         Case 1:16-cv-10386-LTS Document 414 Filed 11/20/20 Page 2 of 4




       that Plaintiffs (or Mr. Joffe) pay Defendants’ attorney fees in connection with the

       approximately six hours remaining in that deposition and one more prep session;

   3. That, if the Presiding Judge does not revoke Mr. Joffe’s pro hac vice admission, the Court

       order that Mr. Joffe be barred: (i) from serving as trial counsel to Plaintiffs; and (ii) from

       participating in any future meet-and-confer or mediation efforts between the parties.

   4. That the Court order monetary sanctions to be paid by Mr. Joffe personally, in an amount

       the Court believes commensurate to Mr. Joffe’s misconduct.



                               Local Rule 7.1(a)(2) Certification

        I, Michael H. Bunis, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that on November 20, 2020 I had a telephone
conference with Plaintiffs’ counsel, Dimitry Joffe, in a good faith attempt to confer regarding the
issues raised in this Motion, but we could not narrow the dispute.

                                              /s/ Michael H. Bunis
                                              Michael H. Bunis




                                               -2-
        Case 1:16-cv-10386-LTS Document 414 Filed 11/20/20 Page 3 of 4




Dated: November 20, 2020            Respectfully submitted,

                                    /s/ Michael H. Bunis
                                    Michael H. Bunis (BBO No. 566839)
                                    G. Mark Edgarton (BBO No. 657593)
                                    Kevin C. Quigley (BBO No. 685015)
                                    CHOATE HALL & STEWART LLP
                                    Two International Place
                                    Boston, Massachusetts 02110
                                    (617) 248-5000
                                    mbunis@choate.com
                                    medgarton@choate.com
                                    kquigley@choate.com

                                    Anthony P. Callaghan
                                    Paul A. Saso
                                    GIBBONS P.C.
                                    One Pennsylvania Plaza, 37th Floor
                                    New York, New York, 10119
                                    (212) 613-2000


                                    Counsel for Defendants




                                     -3-
         Case 1:16-cv-10386-LTS Document 414 Filed 11/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on November 20, 2020.


                                             /s/ Kevin C. Quigley
                                             Kevin C. Quigley




                                               -4-
